Citation Nr: 1432753	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  03-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 31, 2005, and a rating in excess of 30 percent beginning May 31, 2005, for a left shoulder disability, to include on an extra-schedular basis. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include entitlement on an extra-schedular basis. 



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1961 to October 1963.  This appeal is before the Board of Veterans' Appeals  (Board) from a June 2002 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2003.  In May 2004, the Veteran and his wife provided testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  Transcripts of these hearings are of record. 

The issues on appeal were last before the Board in September 2012 when they were remanded for additional evidentiary development and to cure a procedural defect.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  For the period prior to May 31, 2005, the Veteran's left shoulder disability was manifested by limitation of motion that most nearly approximated midway between the side and shoulder level. 

2.  For the period beginning May 31, 2005, the Veteran's left shoulder disability has been manifested by limitation of motion that more nearly approximates limitation of 25 degrees from the side. 

3.  The Veteran's left shoulder disability is not manifested ankylosis of the scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus. 

4.  The Veteran's left shoulder disability is not unusual or exceptional.

5.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and industrial background. 


CONCLUSIONS OF LAW

1.  The criteria for disability ratings in excess of 20 percent for the period prior to May 31, 2005, and in excess of 30 percent thereafter for the service connected left shoulder disability, to include on an extra-schedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.7, 4.14, 4.71a, Diagnostic Codes 5200-5203 (2013). 

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities, to include entitlement on an extra-schedular basis, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in August 2004 and July 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran has been afforded appropriate VA examinations and the originating agency has obtained the service treatment records, post-service treatment records, and records from the Social Security Administration.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  Under Diagnostic Code 5203, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation.  A 20 percent evaluation requires nonunion with loose movement or dislocation.  

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  It provides for a 20 percent evaluation for limitation of motion of the major or minor arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation for the minor arm.

Under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation ankylosis, a 20 percent evaluation is warranted for favorable ankylosis of the minor upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 30 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the minor upper extremity, and a 40 percent evaluation is provided for unfavorable ankylosis of the minor upper extremity when abduction is limited to 25 degrees from the side.  

With regard to the minor upper extremity, Diagnostic Code 5202 provides that a 20 percent evaluation is warranted for malunion of the humerus with either moderate or marked deformity.  A 20 evaluation is also warranted for frequent or infrequent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level or with guarding of all arm movements.  A 40 percent evaluation is warranted for fibrous union of the humerus; and a 50 percent evaluation requires nonunion of the humerus (a false, flail joint).  The highest rating for the minor upper extremity of 70 percent requires loss of the head of the humerus (flail shoulder).  
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 . 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 .

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual background

The Veteran submitted a claim for an increased rating for his service connected left shoulder disability in February 2002.  He wrote that he had severe pain causing sleepless nights and an inability to raise his left arm.  

In October 2001, a clinician noted the Veteran continued to have significant left shoulder pain which kept him from working as a plumber.  Physical examination revealed decreased range of motion of the left shoulder.  

In January 2002, it was noted that the Veteran was still unable to work due to left shoulder pain and problems hitting his legs.  

On VA examination in May 2002, the Veteran reported he had pain, weakness, stiffness, inflammation, instability, dislocation, locking, fatigue and lack of endurance.  He had to take pain medication on a continual basis.  The pain was described as both constant and also included flare-ups.  During a flare, he reported he was unable to use his arm.  During a flare, he was also unable to drive due to the use of OxyContin which made driving long distances uncomfortable due to impairment.  The Veteran was able to brush his teeth, shower, cook.  He had difficulty with dressing himself, notably socks and shoes but he believed this was more related to his weight problem.  He could vacuum but had a difficult time using his left arm.  He was unable to drive a car without medication and the medication caused him problems with mental impairment/function.  His usual occupation was plumber and he continued to work but had had more and more difficulty due to being unable to use both hands.  The Veteran's right hand was his dominant hand.  

Physical examination revealed a mildly diminished left deltoid compared to the right.  There was no heat, redness, effusion or drainage.  Some instability of the ligamentous structures was present compared to the right and some weakness when compared to the right.  The range of motion was flexion from 0-70 degrees; abduction from 0-80 degrees; external rotation from 0-40 degrees and internal rotation from 0-60 degrees.  The range of motion was limited primarily by pain and secondarily by stiffness.  The most pain was reported when attempting abduction.  There were also weakness and a lack of endurance.  No incoordination was noted.  There were no constitutional signs of arthritis.  An X-ray examination of the left clavicle revealed the surgical absence of normal bone involving the distal 2-3 cm clavicle.  

The diagnosis was status post left acromioclavicular separation with loss of distal end of the clavicle with surgical repair with residuals of decreased range of motion due to pain, weakness, and lack of endurance.  The examiner noted the Veteran worked as a plumber and would have considerable difficulty in the current job setting as many of the requirements necessitate the use of two hands and overhead movement.  The Veteran would have difficulty with activities that involved lifting, carrying, overhead maneuvers, grip strength and other activities that involve use of the left upper extremity most notably overhead maneuvers.  

In January 2003 a VA clinical record indicates the Veteran continued with chronic severe left shoulder pain.  The Veteran was no longer working as a plumber because of shoulder pain and also to prevent recurrent cellulitis of the lower extremities.  It was also recorded that the Veteran had chronic venous insufficiency which was always receiving minor trauma at work crawling under houses.  

In February 2003, a VA health care provider wrote that the Veteran's shoulder condition has advanced to the point that he is unable to perform his job as a plumber due to an inability to perform the necessary duties because of pain and decreased range of motion in the shoulder.  

The Veteran testified at a RO hearing in March 2003.  The Veteran is a plumber with limited education.  He reported he was unable to grip much with his left hand and had limited mobility in the arm.  He had last worked one year prior and reported he quit working because of problems with his arm.  He did not think that problems with his legs contributed to his employment problems.  He had problems using saws, drills or driving due to medication.  He testified that a doctor informed him he could not use equipment due to the medication he took.  The Veteran was receiving Social Security disability benefits due to problems with his legs but not his shoulder.  

In April 2003, VA received another letter from the VA health care professional who provided the February 2003 letter in support of the Veteran's claim.  He wrote that he had been treating the Veteran for approximately 7 years.  The author opined that the Veteran was unable to perform his job as a plumber because of the pushing, pulling and overhead use the Veteran could no longer perform.  The author did not consider the Veteran a good candidate for vocational rehabilitation as he was 58 years old and only had a 9th grade education.  The author considered the Veteran to be unemployable.  

At the time of an April 2003 VA examination, the Veteran reported he was in constant pain and was taking oxycodone.  He had not worked in the last two years due to pain and limitation.  He reported loss of strength.  He was able to brush his teeth, cook, shop, walk, shower, climb stairs, and dress himself to a limited ability.  He reported he was unable to garden, drive a car, take out trash or push a lawnmower.  He was unable to drive or operate machinery or equipment due to daily medication.  The range of motion was flexion from 0-70 degrees with pain at 60 degrees; abduction from 0-70 degrees with pain at 70 degrees; external rotation from 0-40 degrees with pain at 40 degrees and internal rotation from 0-50 degrees with pain at 50 degrees.  The Veteran was also limited by fatigability, weakness, and lack of endurance of the left shoulder.  

An X-ray study revealed that the distal 2-3 cm of left clavicle was surgically resected and a small osteophyte was extending inferiorly off of the acromion.  

The diagnosis was left acromioclavicular separation with loss distal end of left clavicle.  The examiner wrote that the Veteran continued to have increasing problems with left shoulder pain and decreasing motion.  The range of motion was diminished by instability as well as pain.  With regard to the Veteran's employability, the examiner wrote that the Veteran had significantly diminished range of motion and pain requiring the use of significant quantities of narcotics.  The Veteran has a ninth grade education and would be limited to physical/manual labor and had worked as a plumber all his life.  Working as a plumber would require the full use of two hands of which he is not capable.  The Veteran is not able to use his hands overhead, such as lying on his back to work on a sink.  The situation is complicated by the need for Oxycodone which limited his ability to be around and operate machinery and use tools.  This is further limited by a lack of an education.  His current condition prevents him from performing his occupation as a plumber.  No improvement was anticipated and will likely continue deteriorating.  

The Veteran testified before the under signed in May 2004 that he was unable to drive or use equipment due to the medication he was taking.  The Veteran's spouse testified that she had to help the Veteran with putting compression stockings on and drying his back after showering.  The Veteran reported that he needed two hands to perform his plumbing job.  He was receiving Social Security for cellulitis.  He had severe left shoulder pain on a daily basis which increased with activity.  Medication he took for pain affected his ability to drive and run equipment.  On an average day, the Veteran looked at a computer.  He was active in veterans affairs and was on the Memorial day board for the City of Ashville.  

In March 2005, a VA physician wrote that the Veteran had chronic left shoulder pain.  Physical examination revealed that he was unable to raise his left arm above 80 degrees and was unable to reach behind his back due to pain.  It was written that these problems and the pain medication the Veteran must take make it impossible for him to work as a plumber or in other occupations.  

On a VA examination in May 2005, the Veteran reported that he had to quit his job as a plumber due to increasing shoulder disability.  He cannot do any overhead work and could only do simple tasks with one hand.  He lost grip strength in the left hand and when he gripped things he had shoulder pain.  The Veteran had a superimposed injury in March 2005 when he fell on his left elbow.  Range of motion measurements were 15 degrees of flexion, 15 degrees of abduction, 15 degrees of extension, 10 degrees of external rotation, and 30 degrees of internal rotation with complaints of pain beginning at these points.  The pain was true whether motion was recorded actively or passively.  Mild atrophy of the left supraspinatus and infraspinatus musculature was present when compared with the right.  Grip strength of the left hand was approximately 40 percent of the right.  Mild supination of the left forearm was present but the examiner opined that this was not related to the left shoulder problems.  The diagnoses were left acromioclavicular sprain with surgical absence of the left lateral clavicle and secondary spur formation and chronic left shoulder pain and limited range of motion secondary to the acromioclavicular sprain with surgical repair.  The examiner noted that the Veteran's left shoulder function is legitimately impaired by chronic pain and limited range of motion.  This makes it very difficult for any effective use of the left hand away from the body in a reaching position and impossible for him to do any overhead activity.  The examiner opined that the Veteran was totally impaired for any gainful employment in his trained profession as a plumber.  

In November 2007, a VA physician wrote that he believed the Veteran was disabled from any type of work which required overhead lifting or operating machinery due to the severe left shoulder impingement and the strong narcotic the Veteran took for his shoulder pain.  

In February 2011, a private physician wrote that he had reviewed available medical evidence for the Veteran.  It was noted that oxycodone was a powerful analgesic used to treat acute and chronic pain conditions.  In the Veteran's case, he could not achieve adequate pain control with non-narcotic pain relievers.  Oxycodone was reported to have significant side effects which limit the user's ability to function in society.  Secondary to decreased cognitive ability and blunted reaction times, anyone taking oxycodone would be precluded from driving a motorized vehicle or operating machinery of any kind.  The author wrote that, after reviewing the medical records, it was his opinion that the Veteran's chronic left shoulder pain alone had made him unemployable in all types of work since 2001 at the earliest.  The Veteran's other non-service connected medical problems including hypertension, hyperlipidemia, diabetes, and cellulitis would not have impacted his employability.  

At the time of an August 2011 VA joints examination, range of motion testing revealed significant guarding with the Veteran reluctant to flex his left upper extremity beyond 20 degrees with extension being 20 degrees, external rotation of 30 degrees, internal rotation of 20 degrees and abduction of 30 degrees.  There was full elbow motion.  The Veteran exhibited global grip strength weakness.  There was no obvious atrophy present for the left hand.  Motor examination of the left upper extremity was very difficult to ascertain because of apparent discomfort.  The examiner noted that the Veteran had permanent partial disability of the left shoulder secondary to a chronic acromioclavicular sprain with subsequent distal clavicle resection.  He had ectopic bone formation which appeared to have accumulated since the distal clavicle reception.  He had additional disability of heterotopic ossification as well as increasing strain from his plumbing work and instability has added to his left shoulder disability.  The examiner opined that the Veteran had increased disability of the left shoulder of approximately 20 to 30 percent due to a subsequent injury which occurred in 2005.  The examiner opined that the weakness in the left hand was not related to the service connected left shoulder disability.

On VA shoulder examination in February 2012, the examiner diagnosed acromioclavicular joint dislocation requiring surgical resection of the distal clavicle.  The Veteran reported he had been experiencing increasing pain with limited range of motion since 1990.  He had a subsequent fracture of the proximal humerous in 2005 but the Veteran did not think this resulted in any additional acceleration or further pain in his shoulder.  The Veteran reported continuous pain in the shoulder for which he received limited relief with his current medication of Percocet which he took up to 2 every 8 hours.  He reported drowsiness which limited his driving to only brief periods.  The Veteran was right handed.  During flares of pain, the Veteran reported there would be several hours every day when he was unable to move his left shoulder due to increased pain.  

Physical examination revealed that left shoulder flexion was 35 degrees with pain beginning at 9 degrees.  Abduction was to 30 degrees with pain beginning at 0 degrees.  Repetitive testing did not result in any additional limitation of motion.  The examiner determined that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  Shoulder abduction strength was 4/5 and shoulder forward flexion was 4/5.  No ankylosis was present.  There was no history of recurrent dislocation or subluxation of the glenohumeral joint.  Function was not such that no other function remained other than that which would be equally well served by an amputation with prosthesis.  With regard to functional impact, the examiner opined that the Veteran was precluded from all conceivable forms of both physical and sedentary employment situations that would require the use of the left upper extremity due to weakness, fatigability and marked limitation of motion of the shoulder.  For example, the Veteran was unable to reach forward or backward with his arm much less overhead.  His ability to lift using the left upper extremity was extremely negligible due to weakness and fatigability due to increasing pain with use.  In addition, the Veteran would be unable to perform work that would require significant cognitive functioning such as concentrating on tasks or perform potentially dangerous work such as operating machinery due to the sedating effects of the pain medication he took for his left shoulder.  

In September 2012, the Veteran reported that he had left shoulder pain which was 10 out of 10.  The pertinent assessment was left shoulder pain.  A September 2008 MRI examination was referenced as revealing osteoarthritis, no rotator cuff tear and mild bursitis.  

In October 2012, the Veteran informed a VA clinician that he experienced pain in the left shoulder which was 7 out of 10 which was aggravated by movement.  

An April 2013 VA clinical record reveals that the Veteran reported that his left shoulder pain was 3/10.  

In June 2014, VA received argument from the Veteran's representative along with an April 2014 addendum to the February 2011 private medical opinion and statements from the Veteran and his wife. 

In a hand written statement dated in April 2014, the Veteran wrote that his cellulitis had nothing to do with his VA claim and that he had already made a claim with VA prior to his Social Security claim.  He reported that his wife had to run his business.  The same document purports to include a statement from the Veteran's wife but it is in the exact handwriting as the Veteran's.  It was written that, for years, the Veteran's wife had to assist the Veteran in his everyday living, including helping him to dress and putting on his socks and shoes.  It was alleged that his wife worked on the plumbing truck with the Veteran assisting her in the work that the Veteran was not able to do most of the time.  This included driving him to jobs, crawling, lifting, digging, pulling on wrenches and putting tools back up.  It was written that the spouse performed duties that any plumber's helper would do.  There were times when the Veteran could not work due to the pain.  

In the April 2014 addendum, the physician observed that the May 2013 extra-schedular decision referenced the fact that the Veteran had recently demonstrated some improvement in the range of motion of the left shoulder.  The physician noted that an increase in the range of motion of 15 degrees was clinically insignificant when it is known that the normal range of motion for shoulder flexion was 180 degrees.  The physician also summarized other evidence of record.  He observed that the Director of Compensation and Pension found that the Veteran continued to work effectively as a plumber from 2001 to 2005.  The private physician wrote that, according to statements he had reviewed from the Veteran and his wife, this is not true as the Veteran indicated that he had to rely on his wife to complete tasks such as driving, crawling, lifting, digging and even pulling wrenches.  The physician concluded by writing that it was his medical opinion that the evidence quite clearly demonstrates that the Veteran has been unable to secure and follow and substantially gainful physical or sedentary occupation since at least 2001.  He also wrote that it was his opinion that the Veteran's shoulder disability, alone, was responsible for the Veteran's occupational and overall impairment.  

Analysis

Initially, the Board notes that the Veteran's left upper extremity is his minor extremity.  The medical records which address this question consistently indicate that the Veteran is right handed.  Additionally, service connection has been denied for a left hand disability secondary to the service connected left shoulder, the most recent denial of which occurred in May 2013.  The Veteran has not appealed that decision.

The Board finds that an increased rating for the service connected left shoulder disability is not warranted for the period prior to May 31, 2005.  

The 20 percent disability evaluation assigned under Diagnostic Code 5203 for impairment of the clavicle or scapula during the pertinent time period is the schedular maximum available under this Diagnostic Code.  An increased rating cannot be assigned under this Diagnostic Code.  

The Board finds that an increased rating is not warranted for the service connected left shoulder disability prior to May 31, 2005 under Diagnostic Code 5201 based on limitation of motion of the left arm.  At the time of the April 2003 VA examination, flexion was measured to 60 degrees with pain and abduction was measured to 70 degrees with pain.  The examiner found that the Veteran's range of motion was also limited due to fatigability, weakness, and lack of endurance.  In addition, the Veteran was found to have significantly diminished range of motion and pain that required the use of a significant amount of narcotics.  The examiner concluded that the Veteran's left shoulder disability had resulted in significant impairment.  Similarly, during the Veteran's May 2002 VA examination, flexion was measured to 70 degrees and abduction to 80 degrees, but the examiner noted that there was associated weakness and lack of endurance.  Thus, although there is the presence of significant limitation of motion for this period, none of the evidence supports a finding that the limitation of motion more nearly approximates 25 degrees from the side than midway between the side and shoulder level. 

The Board finds an increased rating is not warranted under Diagnostic Code 5201 upon application of 38 C.F.R. § 4.40 and 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the evidence of record reveals the Veteran experiences pain, weakness, instability and lack of endurance during the pertinent time period, the Board finds this does not rise to a level such that the Veteran is unable to move his left arm to less than midway between the side and shoulder level.  The majority of the health care professionals who have examined the Veteran and attempted to quantify the extent of limitations have determined the Veteran would have trouble with overhead movements.  Other notations were to the effect that the Veteran would have limitation of motion but they do not quantify the extent of the loss of motion to being 25 degrees from the side.  The Board believes that, if such a level of impairment in the range of motion was present, a health care professional would have noted this when evaluating the disability.  At the time of the May 2002 VA examination, the Veteran reported that he was unable to move his arm at all during flares of pain.  The Veteran is competent to report on this symptomology.  This is the only time prior to May 31, 2005, however, he has alleged this level of impairment during the pertinent time period.  Other than this allegation of a total inability to move his arm, the Veteran has not claimed that his service connected disability was productive of limiting his left arm movement to 25 degrees from the side during the pertinent time period.  The Board finds that, if the Veteran had been restricted in the range of motion of his left arm to 25 degrees from the side, the Veteran would have reported this fact more than the single time when he alleged a total inability to move the arm.  The Board places reduced probative value on the Veteran's allegations of a total inability to move his arm during flares.  Most of the Veteran's complaints concern difficulty using the hands and overhead use of his arms.  No health care professional has characterized his loss of motion in the left arm as being restricted to 25 degrees from the side.  Based on the above, the Board finds the preponderance of the evidence demonstrates that the service connected left shoulder disability is not productive of limitation of motion that more nearly approximates limitation to 25 degrees from the side, even when pain on use and during flares and the holding in Deluca are taken into account.  

The Board has considered whether there is any other schedular basis for granting a higher rating during this period but has found none.  In particular, the Board notes that while X-rays have consistently shown some loss of the distal end of the clavicle due to surgical repair, there is no medical evidence of a fibrous union of the humerus, nonunion of the humerus, or of loss of the head of the humerus.  In addition, the medical evidence shows that the scapulohumeral articulation is not ankylosed. 

The Board finds a rating in excess of 30 percent is not warranted for the service connected left shoulder disability during the period beginning May 31, 2005, under Diagnostic Code 5201.  A 30 percent rating for the minor arm is the schedular maximum available under this Diagnostic Code.  An increased rating cannot be assigned under this Diagnostic Code.

The Board has considered whether there is any schedular basis for granting a rating in excess of 30 percent but has found none.  In particular, the Board notes that the medical evidence shows that the Veteran does not have ankylosis of the scapulohumeral articulation so a higher rating is not warranted under Diagnostic Code 5200.  In addition, he does not have fibrous union of the humerus, nonunion of the humerus or loss of the head of the humerus.  Therefore, an increased rating is not warranted under Diagnostic Code 5202. 

The Veteran contends that he is entitled to an increased disability rating, to include a total rating based on unemployability, under 38 C.F.R. § 3.321(b)(1). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently in effect for the left shoulder disability discussed above and for a surgical scar of the left shoulder, which is assigned a 10 percent rating.  The Veteran does not meet the minimum schedular criteria for a grant of a total disability rating due to individual unemployability.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration initially.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that in June 2003 the Veteran's claim was referred to the Director of Compensation and Pension Service for extra-schedular consideration.  The Director determined that the Veteran was unable to secure substantially gainful employment due to his nonservice-connected disabilities.  

In May 2013, the Veteran's claim for an extra-schedular evaluation was again referred to the Director of Compensation and Pension Service for extra-schedular consideration and the claim was denied again.  It was determined that the 2002 Social Security records revealed no evidence the left shoulder disability was considered or evaluated as a condition which impeded the Veteran's ability to work.  It was noted that the medical opinions concerning the Veteran's ability to work addressed the Veteran's inability to perform physical work.  The opinions did not address the capacity to perform sedentary work.  It was observed that, in February 2011, the Veteran was a chronic user of a form of oxycodone since 1997 to treat the left shoulder disability and that the Veteran stopped working as a plumber in 2001 (the report of the May 2002 VA examination reveals he was still working at that time as a plumber).  This demonstrated that the Veteran was able to work effectively for approximately 4+ years while taking a form of oxycodone for his left shoulder pain.  

Initially, the Board finds reason to place no probative value on the Veteran's self-reported reasons why he was unemployable.  At the time the Veteran applied for Social Security disability benefits in 2002, he claimed he was unemployable due to problems with his legs.  There was absolutely no indication in the Social Security records that the Veteran reported he had any employment problems due to his service connected left shoulder.  However, at the time of the March 2003 RO hearing, the Veteran testified that he was no longer able to work as a result of his left arm disability and affirmatively denied that his lower extremities were a cause for his unemployability.  This affirmative testimony, under oath, which was promulgated in connection with his claim for VA benefits directly contradicts his actions approximately one year prior.  Thereafter, the Veteran continues to assert his unemployabilty is due to his upper extremity without any mention of lower extremities problems.  Furthermore, the Veteran specifically denied having problems with side effects from oxycodone on his 2002 Social Security claim but, after submitting the claim for VA benefits, he began to allege that he was unable to work due to medication.  The evidence demonstrates that the Veteran's pain medication prescription has not changed between 2002 and at least 2010.  It is not apparent to the Board why the Veteran would deny having any side effects from his pain medication in 2002 but within a year or two began alleging the medication prevented his employability without any change in the prescription.  Either the Veteran was not being truthful when he applied for Social Security benefits or he was not being truthful when he applied for VA benefits.  The conflicting evidence provides support for the Board's determination that the Veteran is less than truthful regarding the cause of his employment problems.  

A review of the medical evidence of record at the time of the Social Security decision supports a finding that the Veteran's industrial incapacity was due to problems with his lower extremities.  The evidence contemporaneous with the Veteran's application for Social Security benefits largely deals with problems with the lower extremities and very few references are made to problems with the upper extremities; there certainly was no indication in the medical records generated around the time the Veteran applied for Social Security benefits that the Veteran was unemployable due to the left shoulder.  The Board furthermore finds it suspect that it was not until June 2014 when it was alleged that the Veteran was only able to perform his job as a plumber via his wife's assistance.  The Board finds it reasonable to assume that, if such was the case, this argument would have been advanced much earlier such as at the time of either of the two hearings.  On the Veteran's application for Social Security benefits, the Veteran did not indicate that he did not need additional help in performing his duties as a plumber due to his illness or injury in the section of the application which specifically requested such information.  As a result, the Board again finds reason to place no probative value on the Veteran's self-reported reasons why he was unemployable.  

The Board finds that while the medical evidence of record demonstrates that the Veteran is unable to continue his work as a plumber due to his service-connected left shoulder disability, it does not establish that this disability prevents him from securing or maintaining any form of gainful employment consistent with his education and occupational background.  

Although the Veteran only has a 9th grade education and his work experience is limited to working as a plumber, he owned and operated his own business and he is right handed.  His service-connected left shoulder disability would not preclude him from working in positions that do not involve significant use of his left upper extremity.  For instance, the Veteran is qualified to work as a salesman in a hardware store.  His service-connected left shoulder disability would not preclude such employment.  In May 2004, the Veteran reported that he spent his time looking at a computer.  He is not precluded from performing some tasks which require the use of a computer.  The recent statements from the Veteran and his wife actually weigh against a finding that the Veteran was unemployable as a plumber.  The spouse indicated that she performed duties as any plumber's helper would do.  There is no evidence of record showing that the Veteran's spouse has had any training as a plumber other than helping the Veteran.  This indicates to the Board that, if the Veteran had a plumber's helper, which is not unusual at all in the plumbing business, he would have been able to carry on the business as he obviously was able to impart to his wife what needed to be done and the work was apparently completed with her assistance. 

The Veteran argues that he is unable to work due to medication he takes for pain.  Significantly, as noted in the May 2013 extra-schedular decision, the Veteran was able to work as a plumber for a number of years while taking pain medication.  In the alternative, he was able to effectively inform his spouse what was needed to be done and she was able to do it without any apparent problems working as a plumber's helper.  This work, if performed by the Veteran, necessarily entailed the use of tools and presumably driving.  Again, if the work was performed by the spouse as alleged, there was no problem with the instructions.  Furthermore, at the time he claimed Social Security disability benefits, he did not indicate, in any way, that he was unable to work due to medications he took for pain (whether it was for his service connected disability or any of the other non-service connected disorders).  The Social Security application reveals that the Veteran reported he used machines, tools and equipment as a plumber.  The Board finds it very significant that the Veteran informed Social Security in 2002 that he was prescribed oxycodone for pain but specifically denied having any side effects from the medication.  The Board notes a VA clinical record dated in May 2002 demonstrates the Veteran was prescribed oxycodone 5 mg/acetaminophen 325 mg one to two tablets three times per day as required for pain.  As of April 2010, the medical evidence demonstrates that he was still prescribed the same medication at the same dosage.  The Board finds this evidence weighs against a determination that the Veteran is totally impaired from all employment as a result of medication he takes for his pain.  There is no explanation in the record, to include the statements from the Veteran, for the assertion that he was experiencing increasing difficulty between 2002 and the present due to medications and he denied having any problems with the medication in 2002 even though there has been no change in his pain medication prescription.  This coupled with the Board's finding that the Veteran's credibility regarding the cause of his unemployment has been impeached leads the Board to find medication is not causing impairment in the Veteran's employability such that he is completely unemployable due to the medication, left shoulder impairment and the left shoulder scar.  

There are two medical records which include opinions that the Veteran was unemployable for any type of work due to his service connected left shoulder disability.  In March 2005, a VA physician wrote that the Veteran's inability to raise his left arm about 80 degrees and his inability to reach behind his back along with the Veteran's pain medication made it impossible for the Veteran to work.  Significantly, as set out above, the Board has reason to discount the Veteran's allegations that he was unable to work due to medication he took.  To the extent that this opinion links unemployability to pain medication, the Board finds it is not probative.  Furthermore, the symptomology noted by the physician does not demonstrate to the Board that the Veteran would be unemployable.  There was no indication that the Veteran was unable to use his right arm nor any indication that he would not be able to perform sedentary employment.  In February 2011 and the subsequent addendum, a private physician opined that the Veteran's chronic left shoulder pain alone caused him to be unemployable.  Significantly, the rationale mainly revolved around a discussion of impairment caused by oxycodone.  As set out above, the Board finds this allegation to be without merit based on the medical records and the finding of reduced probative value regarding the Veteran's self-reported problems with employment.  The other rationale reported by the private physician was his review of statements from the Veteran and his spouse that the spouse had to perform as a plumber's helper.  As set out above, the Board finds these statements, if true, actually indicate that the Veteran was able to perform his duties through a plumber's helper without difficulties.  This also undercuts the private physician's opinion that medication resulted in unemployability.  As set out above, the Board interprets this evidence to demonstrate that the Veteran was able to effective communicate to his wife what was required to be done which the Veteran could not do for himself.  

Accordingly, the Board concludes that the Veteran is not entitled to a total rating based on unemployability due to service-connected disability. 

The Board also finds that an increased rating is not warranted on an extra-schedular basis.  In this regard, the Board notes that the record does not show that the left shoulder disability has necessitated any periods of hospitalization during the appeal period.  In addition, while the Veteran is unable to continue in his trained profession as a plumber allegedly due to his left shoulder disability, the record reflects that the manifestations of his left shoulder disability are those contemplated by the schedular criteria (limitation of motion and related factors).  Moreover, the effects of the medications for pain are offset by the decrease in pain or they would not be used.  In any event, the use of strong pain medication for disabling pain is not unusual.  In addition, as discussed above, the effects of the medication on the Veteran's employment are minimal regarding the plumbing business.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluations. 

The Veteran's representative has argued that the Veteran essentially worked in a protected environment such as a family business and therefore was not considered gainful employment citing 38 C.F.R. § 4.16(a).  However, other than this allegation, there is no objective evidence demonstrating that the Veteran's employment as a plumber was less than gainful.  Significantly, the Board has determined that the cause of the Veteran's unemployability is not due to his service connected disabilities.  The code provision cited by the Veteran's representative is inapplicable in the current case.  

Finally, the Board notes that the Veteran's representative has argued that the Veteran should be awarded an increased rating for his left shoulder disability under 38 C.F.R. § 4.18 as he is no longer able to perform employment that was provided on account of his disability.  The Board notes that the record reflects that the Veteran was a self-employed plumber for many years before he became too disabled to work.  The provisions cited by his representative are not applicable to the facts of this case. 


ORDER

Entitlement to a rating in excess of 20 percent prior to May 31, 2005, and a rating in excess of 30 percent beginning May 31, 2005, for a left shoulder disability, to include on an extra-schedular basis, is denied. 

Entitlement to a total rating based on individual unemployability due to service-connected disabilities, to include entitlement on an extra-schedular basis, is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


